Citation Nr: 1439271	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for prostate cancer, to include as being secondary to chemical dioxin and/or asbestos exposure, for accrued purposes. 

3.  Entitlement to service connection for nasopharyngeal cancer, to include as being secondary to chemical dioxin and/or asbestos exposure, for accrued purposes. 

4.  Entitlement to service connection for lung cancer, to include as being secondary to chemical dioxin and/or asbestos exposure, for accrued purposes. 

5.  Entitlement to service connection for asbestosis and the residuals thereof, for accrued purposes. 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for accrued purposes.

7.  Entitlement to service connection for a cardiac disorder, to include hypertension and other associated heart conditions, to include as being secondary to chemical dioxin exposure, for accrued purposes.

8.  Entitlement to service connection for coronary artery disease, to include as being secondary to chemical dioxin exposure, for accrued purposes.

9.  Entitlement to service connection for bilateral hearing loss, for accrued purposes.

10.  Entitlement to service connection for the residuals of a back injury, for accrued purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The service member was on active duty from September 1962 to September 1966.  He passed away on October 10, 2006; the appellant is the service member's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of September and October 2007 of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  Following the perfection of her appeal, the appellant provided testimony before the undersigned Acting Veterans Law Judge via a videoconference hearing in May 2014.  A transcript of that hearing was prepared and has been included in the claims file for review.  

Upon review of the appellant's claim, it is the determination of the Board that the claim must be remanded to the agency of original jurisdiction.  


REMAND

The appellant has come before the Board requesting that service connection be granted for the cause of her husband's death.  She maintains that while the Veteran was on active duty in the US Navy, he was exposed to chemical dioxins.  She contends that even though the Veteran was stationed in Alaska and Southern California, as an airplane mechanic, he was sent on temporary duty orders (TDY) to Southeast Asia (South Vietnam) in order to work on broken-down airplanes and airplane guidance systems.  As a result of these temporary duty assignments, the appellant believes that her husband was exposed to chemical dioxins which, in turn, lead to the development of various carcinomas that caused or resulted in the Veteran's death.  

An alternative theory has been provided by one of the Veteran's former treating physicians which has been implicitly endorsed by the appellant and her representative.  In May 2006, the Veteran was being seen/treated by Doctor L. M. Price, of the Decatur Oncology Center.  Dr. Price wrote a letter to a Dr. A. Kalliath concerning the Veteran's medical conditions, including his various carcinomas.  Dr. Price indicated that the Veteran had a history of being exposed to asbestos (along with welding fumes) and insinuated that it was this exposure that resulted in the Veteran's various cancers.  

The RO has granted the appellant's claim for a "widow's" pension but has denied her claim for entitlement to service connection for the cause of her husband's death.  In denying her claim, the RO has concluded that the Veteran was not exposed to chemical dioxins while he was on active duty, and as such, the presumptions available pursuant to 38 C.F.R. §§ 3.307 and 3.309 are not applicable to her claim.  The RO has not addressed the implied claim involving asbestos exposure.  It has also denied her accrued benefits for those disabilities her husband had requested service-connection therefor immediately prior to his death.  

The Board initially notes that the Veteran's service personnel records have been obtained and included in the claims file for review.  The claims file also contains a note from the National Personnel Records Center that confirms that the Veteran was not stationed in Southeast Asia or in an area that may have been the subject of defoliants (chemical dioxins).  However, the appellant's assertions concerning that the Veteran visited the area for temporary duties have not been confirmed or rebutted.  Moreover, the VA has not made any type of determination as to whether the Veteran may have been exposed to asbestos while he was on active duty.  All of this information, if existent, would be under the control of the Department of Defense.  Therefore, it is the conclusion of the Board that an attempt should be made to obtain any information and documents concerning these assertions.  If extant, those records will assist the Board in deciding the appellant's appeal of this issue.  Hence, the claim will be returned to the agency of original jurisdiction for additional development.  

A further review of the claims file reveals that the Veteran's medical records from the time of his discharge to the year 2000 are not of record.  Also not of record are the Veteran's Social Security Administration records - records which showed that the Veteran had been in receipt of Social Security Administration benefits since approximately 1993.  In each instance, these records might have information relevant to the claims now before the Board.

The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain Social Security Administration decisions and records which may have a bearing on the appellant's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, the record merely indicates that during his lifetime, the Veteran was in receipt of Social Security Administration benefits; he was never specific as why Social Security Administration is providing benefits nor did he indicate what disabilities entitle him to Social Security Administration payments.  Nevertheless, there is no indication that any effort has been made to secure the Social Security Administration decision awarding such benefits or any associated medical records.  Hence, in keeping with the Board's duty to assist the appellant with her claim, the claim must be remanded so that the Social Security Administration decision and medical records may be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

Also, because the claim is being returned for additional development, copies of any available VA and private medical records for the years extending from 1966 to 2000 should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these private and VA treatment records should be associated with the claims file.

In addition, the VA's duty to assist the appellant in the development of her claim includes the obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record reflects that a VA examiner has not commented on the assertions earnestly made by the appellant; i.e., that the Veteran was exposed to chemical dioxins and/or asbestos while on active duty, and that this in-service exposure lead to the development of the cancers that ultimately resulted in the Veteran's death.  A thorough and contemporaneous medical examination/review that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case, or the lack thereof, and in light of the applicable provisions of the VCAA, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that such medical reviews should be afforded the appellant before the Board issues a determination on the merits of her claim.

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction shall send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013) for the issues now on appeal including an explanation of how to prevail on claims chemical dioxin exposure, asbestos exposure, and cause of death.  The appellant should also be invited to submit any pertinent evidence in her possession.  The agency of original jurisdiction must explain the type of evidence that is the appellant's ultimate responsibility to submit.  In the letter to the appellant, the agency of original jurisdiction must specifically address the elements required under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the letter should inform the appellant of the Veteran's service-connected disabilities, explain the evidence and information required to substantiate her claim for benefits, and address the arguments made by the appellant with respect to her claim.  A copy of all correspondence to the appellant should be included in the claims folder for review.

2.  The agency of original jurisdiction shall contact the appellant and ask that she try to identify all sources of medical treatment received by the Veteran since he left the US Navy in 1966 to the beginning of calendar year 2000 for all of the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the agency of original jurisdiction should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2013).

3.  The agency of original jurisdiction should request all documents pertaining to any award of benefits to the Veteran from the Social Security Administration and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the Social Security Administration based its decision.  If the request for records is not successful, the agency of original jurisdiction should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2013).

4.  The agency of original jurisdiction shall contact the appellant and ask whether she can provide the types of employment the Veteran performed between 1966 and 1993, and the names of any of his places of employment.  Of interest are the names and places of employment where the Veteran may have worked with or around asbestos or chemical carcinogens.  All obtained information, including a negative response from the appellant, should be included in the claims folder for review.  

5.  The agency of original jurisdiction shall contact the National Personnel Records Center (NPRC) to determine if additional service personnel records related to the Veteran are on file; specifically, any records showing that the Veteran was sent TDY to Southeast Asia while he was stationed either in Alaska or California.  Any existing records should be provided.

The agency of original jurisdiction shall also inquire of the National Personnel Records Center as to whether there are extant records that would show whether the Veteran was exposed to asbestos while on active duty.  Of specific interest are any records that would show what specifically the Veteran's duties were while stationed in Alaska and California, whether such duties would cause the Veteran to come into contact with asbestos, and whether the Veteran was billeted in barracks in which asbestos was used as an insulating material.  The agency of original jurisdiction should specifically discover from the service department whether it can determine, based on its personnel, medical, and engineering records, if the Veteran was billeted and worked in Quonset huts while in Alaska.  The service department should also be asked to provide information as to whether asbestos was included in the building design of the Quonset huts in question.  All obtained information should be included in the record. 

If requests for any records are not successful, the agency of original jurisdiction should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2013).

6.  The agency of original jurisdiction shall ask the Defense Accounting and Finance Services (DFAS) to obtain and review the Veteran's military pay records to determine if there is record of the appellant having received the Federal Income Tax exclusion for any income earned while physically present in Vietnam, and/or whether there is a record of the service member having received hostile fire pay, or other pay authorized for personnel physically present in Vietnam.  DFAS should be further asked whether there is any indication in the Veteran's military pay records that shows that the Veteran was TDY (and thus eligible for TDY benefits/pay) at any time during his period of enlistment.  The agency of original jurisdiction will make as many requests as are necessary to obtain the requested information.

If requests for any records are not successful, the agency of original jurisdiction should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2013).

7.  Only after all of the Veteran's military records have been obtained and NPRC has responded to the Board's request concerning the Veteran's possible exposure to chemical dioxins and/or asbestos while on active duty, the agency of original jurisdiction shall review all of the information and make a formal determination concerning the Veteran's possible exposure.  The appellant shall be informed that such a review is occurring and that she may provide any additional information, including pictures, that would confirm the Veteran's previous assertions that he visited South Vietnam while on TDY orders.  If any information or documents are forthcoming from the appellant, those documents will be added to the claims file for review.  The agency of original jurisdiction shall then make a formal finding concerning the Veteran's possible exposure, and the appellant will be notified of that determination.  

7.  Only after all of the service member's medical records and Social Security Administration records have been obtained and included in the claims folder, the agency of original jurisdiction shall arrange for the Veteran's medical records to be reviewed by a medical doctor.  The purpose of the review is to gain insight into the cause or etiology of the following disorders:  an acquired psychiatric disorder, bilateral hearing loss, and a back disability.  The claims folder and a copy of this remand are to be made available to the reviewer prior to the review.  The doctor should be requested to review the claims folder and state that this has been accomplished in the medical report.  

The medical examiner is asked to express an opinion as to whether the Veteran's purported disabilities (back, hearing loss, and psychiatric disorder) were at least as likely as not (a probability of 50 percent or greater) related or secondary to the Veteran's military service or to a nonservice-connected disability.  The doctor must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  

The medical examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the doctor is unable to provide the requested opinion without resorting to speculation, the doctor/reviewer must provide an explanation for the basis of that determination.  For example, does the doctor lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified doctor should provide an opinion and/or the additional testing should be accomplished.  If the doctor cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical doctor must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the reviewer's conclusions.  Again, in the doctor's report, the doctor must specifically discuss the appellant's and Veteran's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the claimed disorders are/were not service-related, the reviewer must explain in detail the reasoning behind this determination.

The results proffered by the doctor must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

8.  Only after all of the service member's medical records and Social Security Administration records have been obtained and included in the claims file, the agency of original jurisdiction shall arrange for the Veteran's medical records to be reviewed by a medical doctor.  The purpose of the review is to gain insight into the cause or etiology of the following disorders:  prostate cancer; nasopharyngeal cancer; lung cancer; asbestosis; a cardiac disorder (hypertension); and coronary artery disease.  The claims folder and a copy of this remand are to be made available to the reviewer prior to the review.  The doctor should be requested to review the claims file and state that this has been accomplished in the medical report.  

The medical examiner is asked to express an opinion as to whether the Veteran's purported and diagnosed disabilities/disorders were at least as likely as not (a probability of 50 percent or greater) related or secondary to the Veteran's military service or to a nonservice-connected disability, to include (if applicable) secondary to exposure to chemical dioxins or asbestos exposure.  The doctor must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  

The medical examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the doctor is unable to provide the requested opinion without resorting to speculation, the doctor/reviewer must provide an explanation for the basis of that determination.  For example, does the doctor lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified doctor should provide an opinion and/or the additional testing should be accomplished.  If the doctor cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical doctor must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the reviewer's conclusions.  Again, in the doctor's report, the doctor must specifically discuss the appellant's and Veteran's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the claimed disorders are/were not service-related, the reviewer must explain in detail the reasoning behind this determination.

The results proffered by the doctor must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

9.  Following completion of the foregoing, the agency of original jurisdiction must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctors' opinions.  If the reports do not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2013) and Stegall v. West, 11 Vet. App. 268 (1998).

10.  Thereafter, the agency of original jurisdiction should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a Supplemental Statement of the Case.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

